DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

CHARLES PUGSLEY, Individually, and MEDICAID ELIGIBIILTY, INC.,
              a Florida for Profit Corporation,
                         Appellants,

                                     v.

 ANDREWS. NEILSON, IV, as Personal Representative of the Estate of
                      Melvin R. Angell,
                          Appellee.

                               No. 4D20-620

                          [November 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2019-CA-
011351-XXXX-MB.

    Michael E. Zapin of the Law Offices of Michael E. Zapin, Boca Raton,
for appellants.

  Sheila Biehl of Sheila Biehl, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.